UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 1, 2012 Z TRIM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Illinois 001-3213436-4197173 (State or other jurisdictionof incorporation) (CommissionFile Number)(I.R.S. Employer Identification No.) 1011 Campus Drive, Mundelein, IL 60060 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(847) 549-6002 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 1, 2012, Z Trim Holdings, Inc. (the “Company”) issued a press release announcing information concerning the revenue generated by the Company during the fiscalthird quarter endedSeptember30, 2012. A copy of the Company’s press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Text of Press Release of Z Trim Holdings, Inc., dated October 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 1, 2012Z TRIM HOLDINGS, INC. (Registrant) By:/s/ Steven J. Cohen Steven J. Cohen Chief Executive Officer
